PER CURIAM.
In this appeal by a former wife from the final judgment in this dissolution of marriage case we affirm.
We affirm the trial court’s retention of jurisdiction over the disposition of the husband’s termination benefits which are to be payable by his employer when his employment is terminated. We do not conclude that there was an abuse of discretion in that regard. The court’s finding that payment to the husband of those benefits “is an uncertain, speculative occurrence” is *558supported by the evidence which also shows uncertainty in the amount of those benefits when and if they become payable. Cf. Diffenderfer v. Diffenderfer, 491 So.2d 265, 269 (Fla.1986).
We affirm the award of permanent alimony and the portion of the final judgment providing that the wife shall bear her own attorney’s fees. See Canakaris v. Canakaris, 382 So.2d 1197, 1202-03 (Fla.1980).
Affirmed.
SCHEB, A.C.J., and CAMPBELL and LEHAN, JJ., concur.